EHIBIT 10.1
OIL & GAS FARM-IN AGREEMENT
Petroleum Exploration Licenses 112 and 444
Cooper/Eromanga Basin, South Australia, Australia


This Oil & Gas Farm-In Agreement (the “Agreement”) is made and entered into
effective this 11th  day of May, 2012, by and between:
 
Holloman Energy Corporation (“HEC”), a Nevada, USA corporation, having offices
at 333 North Sam Houston Parkway East, Suite 600, Houston, Texas 77060, and its
wholly owned Australian subsidiary Holloman Petroleum Pty. Ltd. (“Holloman”), an
Australian Corporation ACN 126 728 498, having offices at Unit 8-9, 88 Forrest
Street, Cottesloe, WA, 6011 Australia (HEC and Holloman are jointly hereafter
referred to as “Holloman Corporations”), and
 
Ely Sakhai, a businessman having an address of 39 Cuttermill Road, Great Neck,
New York, 11021 (“hereafter referred to as Sakhai”), and
 
Australian-Canadian Oil Royalties Ltd., a British Columbia, Canada corporation,
having offices at 1301 Ave. M, Cisco, Texas, 76437 (hereafter referred to as
“ACOR”), and
 
Terra Nova Minerals Inc., (“TN Minerals”) a federally incorporated corporation
of Canada, having offices at 700-444 5 Ave SW, Calgary, Alberta, T2P 2T8,
Canada, and its wholly owned Alberta subsidiary Terra Nova Resources Inc.,
(“Terra Nova”) an corporation incorporated pursuant to the Laws of Alberta,
having offices at 700-444 5 Ave SW, Calgary, Alberta, T2P 2T8, Canada, (TN
Minerals and Terra Nova are jointly hereafter referred to as “TN Companies”).
 
WHEREAS, Holloman holds a Working Interest (defined below) of 66.667% in each of
two onshore Petroleum Exploration Licenses (being PEL 112 and PEL 444), located
in the Cooper/Eromanga Basin in the State of South Australia, Australia; and
 
WHEREAS, each of Sakhai and ACOR holds a Working Interest of 16.6665% in each of
the two onshore Petroleum Exploration Licenses (being PEL 112 and PEL 444); and
 
WHEREAS, in a letter of intent dated March 19, 2012 (the “LOI”), the Parties
agreed upon terms under which Terra Nova may earn an undivided 55% Working
Interest in the Licenses from the Current Working Interest Holders (defined
below); and
 
WHEREAS, the Holloman Corporations, Sakhai, ACOR and Terra Nova wish to replace
the LOI with this Agreement, and upon the execution of this Agreement by the
Parties it shall replace the LOI.
 
NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants and agreements herein contained, the sufficiency of which is hereby
acknowledged, the Parties hereto mutually agree as follows:
 
ARTICLE 1
DEFINITIONS
 
1.1  
For the purposes of this Agreement:

 
(a)  
Acquisition means the proposed acquisition by Terra Nova of a Working Interest
pursuant to the terms of this Agreement;

 
 

--------------------------------------------------------------------------------

Oil & Gas Farm-In Agreement with Terra Nova
 
 
1

--------------------------------------------------------------------------------

 
 
(b)  
Affiliate means a corporation which is (i) a subsidiary of a Party hereto, (ii)
a subsidiary of a corporation of which a Party hereto is a subsidiary or (iii)
controlled by the same corporation or person as a Party hereto (where
“controlled” means that more than 50% of the votes that may be cast to elect
directors of the corporation are held, other than by way of security only, by or
for the benefit of that corporation or person, and the votes attached to those
securities are sufficient, if exercised, to elect a majority of the directors of
the corporation);

 
(c)  
Assign has the meaning given to it in Article 8.1;

 
(d)  
Assignment has the meaning given to it in Article 8.1;

 
(e)  
Business Day means any day (other than a Saturday or Sunday) on which banks in
both Calgary, AB, Canada and Houston, TX, USA,  are open for business;

 
(f)  
Commenting Party has the meaning given to it in Article 7.3 hereof;

 
(g)  
Confidential Information means all oral, written and machine readable
information and data and any accompanying support materials and documentation
with respect to the Licenses and this Agreement, including but not limited to
information concerning a Party’s core and related business operations, marketing
programs, technology, systems, marketing and distribution agreements, finances,
business opportunities, personnel, research development and know-how and all
data of value to the Parties or any one of them that is not generally known to
competitors of the Parties and is not in the public domain and copies of any of
the foregoing information;

 
(h)  
Current Working Interest Holders means all current holders of a Working Interest
in the Licenses as registered with the Government of South Australia (under the
Petroleum Act) on the Effective Date, such holders being detailed as follows:

 
a.  
Holloman holding an undivided 66.6670% Working Interest in the Licenses;

b.  
ACOR holding an undivided 16.6665% Working Interest in the Licenses; and

c.  
Sakhai holding an undivided 16.6665% Working Interest in the Licenses;

 
(i)  
Deed means a deed of assignment and assumption in the form or substantially in
the form of Schedule 4 to the JOA;

 
(j)  
Defaulting Party has the meaning given to it in Article 16.1 hereof;

 
(k)  
Earning Obligations means the following phases of earning being: the completion
of the PEL 112 Seismic Program, the PEL 444 Seismic Program, the Initial Well
Program and the Option Well Program;

 
(l)  
Earning Period means the period commencing on the Effective Date hereof, and
continuing until the earlier of the date upon which the Earning Obligations are
completed or the date on which this Agreement is terminated pursuant to its
terms;

 
(m)  
Effective Date means the later of: (i) date first written above; or (ii) the
date that the Acquisition is conditionally approved in writing by the Exchange;

 
(n)  
Environmental Law means any Australian law, either state or federal, designed to
or having the purpose of regulating the activities of oil and gas exploration,
production, processing or ancillary matters or protecting the environment from
pollution, and any regulations, ordinances, by-laws or requirement made or
imposed thereunder;

 
(o)  
Escrow Agreement means the form of agreement substantially similar to the
agreement attached hereto as Schedule “B” with such revisions as required by the
Escrow Agent and agreed to by Holloman and Terra Nova but which shall provide
that: (i) funds paid to the Escrow Agent shall be releasable upon the Escrow
Agent receiving the copy of an invoice from a vendor providing goods or
performing services in connection with the Earning Obligations and a signed
direction to pay from Terra Nova directing the Escrow Agent to pay the amount of
the invoice; and (ii) each direction to pay and related third party invoice
shall be provided to HEC and the Escrow Agent concurrently;

 
 

--------------------------------------------------------------------------------

Oil & Gas Farm-In Agreement with Terra Nova
 
2

--------------------------------------------------------------------------------

 
 
(p)  
Escrow Agent means the firm of solicitors which has been mutually agreed upon by
Terra Nova and HEC that has executed the Escrow Agreement and been appointed
Escrow Agent thereunder, which Escrow Agent may be changed from time to time
with the agreement of Terra Nova and HEC;

 
(q)  
Exchange means the TSX Venture Exchange;

 
(r)  
Existing Farmin Agreement means the Farm-In Agreement Cooper/Eromanga Basin PELs
108, 109, 112 dated June 7, 2006 among the Current Working Interest Holders and
HEC, attached as Schedule “C”;

 
(s)  
Farm-In Interest has the meaning given to it in Article 2.3 hereof;

 
(t)  
Fee shall be the non-refundable fee paid by Terra Nova to Holloman under Article
2.1 hereof;

 
(u)  
Indemnifying Party has the meaning given to it in Article 4.4 hereof;

 
(v)  
Initial Well Program has the meaning given to it in Article 2.5(a) hereof;

 
(w)  
Intervening Event has the meaning given to it in Article 15.1 hereof;

 
(x)  
Issuing Party has the meaning given to it in Article 7.3 hereof;

 
(y)  
Joint Operating Agreement or JOA means that Joint Operating Agreement PELs 108,
109 (PELs 108 and 09 having been consolidated into PEL 444) and 112, South
Australia among the Current Working Interest Holders, attached as Schedule “D”;

 
(z)  
Joint Property has the meaning given to such term in the Joint Operating
Agreement.

 
(aa)  
LOI has the meaning ascribed thereto in the recitals;

 
(bb)  
License means either Petroleum Exploration Licenses 112 or 444 (PEL 112 or PEL
444), covering lands located in the Cooper/Eromanga Basin in the State of South
Australia, Australia and collectively referred to as the Licenses, as more
particularly described in “Schedule A” hereto;

 
(cc)  
Net Revenue has the meaning given to it in Article 2.9 hereof;

 
(dd)  
New Party has the meaning given to it in Article 8.1;

 
(ee)  
Operator means the Party acting as operator on the Licenses;

 
(ff)  
Option Well Program has the meaning given to it in Article 2.6(a) hereof;

 
(gg)  
Outside Date means June 4, 2012;

 
 

--------------------------------------------------------------------------------

Oil & Gas Farm-In Agreement with Terra Nova
 
3

--------------------------------------------------------------------------------

 
 
(hh)  
Party means any party to this Agreement, its successors and assigns permitted
hereunder and Parties means, collectively, all of the parties to this Agreement
and their respective successors and assigns permitted hereunder;

 
(ii)  
PEL 112 Seismic Program has the meaning given to it in Article 2.4(b) hereof;

 
(jj)  
PEL 444 Seismic Program has the meaning given to it in Article 2.4(b) hereof;

 
(kk)  
Petroleum Act means the Petroleum and Geothermal Energy Act 2000 of South
Australia, as amended or replaced from time to time;

 
(ll)  
Post Execution Consents means final approval of the Acquisition by the Exchange,
approval of this Agreement by the Foreign Investment Review Board of Australia,
the Registration of Dealing and the consents, permits and approvals from
governmental authorities required to be obtained in order to permit Terra Nova
to carry out the operations necessary to complete the Earning Obligations;

 
(mm)  
Registration of Dealing means registration of this Agreement pursuant to section
113 of the Petroleum Act;

 
(nn)  
RTN Agreements means the Right To Negotiate Agreements and Native Rights Deeds
dated January 20, 2003 and February 6, 2003 among the Current Working Interest
Holders and the Native Title Claims Groups referred to therein;

 
(oo)  
Seismic Earning Obligations means the completion of the PEL 112 Seismic Program
and the PEL 444 Seismic Program;

 
(pp)  
Shares means the 1,000,000 shares of TN Minerals common stock issuable to the
Current Working Interest Holders under Article 2.2 hereof;

 
(qq)  
Successful Well has the meaning given to it in Article 2.9 hereof;

 
(rr)  
Successful Well Cost Recovery Amount has the meaning given to it in Article 2.9
hereof;

 
(ss)  
Working Interest means the undivided beneficial and legal right, title and
interest of a Party in and to the Licenses, all Joint Property and the JOA, and
with respect a Party’s interest in the JOA means such Party’s Participating
Interest, as such term is defined under the JOA; and

 
(tt)  
Working Interest Contribution Percentages means the undivided Working Interest
percentages in each License which shall be used as a pro-rata basis with which
to compute the percentage of Working Interest to be contributed to Terra Nova by
each Current Working Interest Holder under this Agreement upon completion of the
relevant Earning Obligations. Such Working Interest Contribution Percentages
being equal to the percentage Working Interest held by each Current Working
Interest Holder as of the Effective Date as further set out in Article 3.1
hereof.

 
1.2  
The following schedules are incorporated by reference and made a part of this
Agreement:

 
Schedule “A” – Licenses and Encumbrances
Schedule “B” – Form of Escrow Agreement
Schedule “C” – Existing Farm-In Agreement
Schedule “D” – JOA
 

--------------------------------------------------------------------------------

Oil & Gas Farm-In Agreement with Terra Nova
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE 2
NON-REFUNDABLE DEPOSIT, SHARES AND EARN-IN ON THE LICENSES
 
2.1  
The Holloman Corporations acknowledge that TN Minerals has paid to HEC an
initial, non-refundable fee in the amount of USD $100,000 (the “Fee”), which is
not repayable to Terra Nova under any circumstances.

 
2.2  
Within ten Business Days of the Effective Date, TN Minerals shall issue to the
Current Working Interest Holders, in proportion to their Working Interests held
on the Effective Date, 1,000,000 common shares (the “Shares”) of TN Minerals at
a deemed price of CDN $0.25 per share, it being acknowledged and agreed that
such Shares will be subject to a hold period of four months and a day in
accordance with the policies of the Exchange and applicable securities laws.

 
2.3  
The Current Working Interest Holders hereby grant to Terra Nova the right and
option to earn an undivided 55% Working Interest in each of the Licenses (the
“Farm-In Interest”) which can be earned in phases by completing each phase of
the “Earning Obligations” during the Earning Period.

 
2.4  
With respect to Seismic Earning Obligations:

 
(a)  
On or before April 17, 2012, Terra Nova shall have paid into the trust account
of HEC’s solicitors, USD$250,000, which, upon execution of this Agreement, will
be transferred to HEC for its unrestricted use. Following the execution of this
Agreement, the payment contemplated hereby shall no longer be refundable to
Terra Nova under any circumstances;

 
(b)  
Terra Nova shall pay AUD $4,700,000 within 10 days from the Effective Date into
the trust account of the Escrow Agent to be used to pay for:

 
(i)  
the completion of a seismic acquisition program sufficient to meet the minimum
seismic acquisition requirements for PEL 112 and the interpretation of the
acquired data (the “PEL 112 Seismic Program”); and

 
(ii)  
the completion of a seismic acquisition program sufficient to meet the minimum
seismic acquisition requirements for PEL 444 and the interpretation of the
acquired data (the “PEL 444 Seismic Program”).

 
(c)  
Upon completion of the PEL 112 Seismic Program, Terra Nova shall have earned a
20% Working Interest in PEL 112 and upon completion of the PEL 444 Seismic
Program, Terra Nova shall have earned a 20% Working Interest in PEL 444.

 
(d)  
The Parties agree that amounts, if any, incurred in relation to the Seismic
Earning Obligations in excess of AUD $4,700,000 shall be borne by Terra Nova and
the Current Working Interest Holders in accordance with their Working Interest
percentages calculated as though Terra Nova had successfully completed its
Earning Obligations in the Licenses and earned the Farm-In Interest, being Terra
Nova 55% and the Current Working Interest Holders, in the ratio of their Working
Interest held at the Effective Date, 45%.

 
(e)  
All seismic data developed or acquired, including any interpretations thereof,
by the Current Working Interest Holders, during the PEL 112 Seismic Program or
during the PEL 444 Seismic Program shall be owed by the Parties in accordance
with their Working Interest in the Licenses and shall survive any termination of
this Agreement, and as such Terra Nova’s ownership in such seismic data will
increase as it completes additional Earning Obligations.

 
 

--------------------------------------------------------------------------------

Oil & Gas Farm-In Agreement with Terra Nova
 
5

--------------------------------------------------------------------------------

 
 
2.5  
With respect to the Initial Well Program:

 
(a)  
In order to earn the Initial Well Working Interest, Terra Nova shall, on or
before November 1, 2012 pay AUD $4,500,000 into the trust account of the Escrow
Agent to be used to pay for a three (3) well drill program on the Licenses, with
a minimum of one (1) well to be drilled on each License (“Initial Well
Program”).  In the event that Terra Nova does not make this payment on or before
such date, Terra Nova shall have forfeited the right to complete the Initial
Well Program or the Option Well Program and shall not earn any additional
Working Interest in the Licenses.

 
(b)  
Upon the drilling and abandonment or completion of each well drilled pursuant to
the Initial Well Program, Terra Nova shall be deemed to have earned a 5.8333%
Working Interest in the Licenses. Subject to Article 2.5(c), Terra Nova shall
earn its 5.8333% Working Interest per well regardless of whether Terra Nova
completes all three wells in the Initial Well Program. Upon drilling and
abandonment or completion of all three wells in the Initial Well Program, Terra
Nova shall be deemed to have earned an additional 17.5% Working Interest in each
License (an aggregate of 37.5% Working Interest in each License so long as the
20% Working Interest provided in connection with completion of the Seismic
Earning Obligation in each License has also been earned).

 
(c)  
In the event Terra Nova fails to commence drilling at least one well on each
License in connection with the Initial Well Program, on or before a date to be
measured as ninety 90 days prior to the required drilling date set forth in the
minimum work commitments, as extended, associated with that License, it shall
not earn any Working Interest arising from the Initial Well Program with respect
to the License on which it has failed to drill. Further, in that event, Terra
Nova shall have forfeited the right to complete the Initial Well Program or the
Option Well Program with respect to the License on which it has failed to drill
and shall not earn any additional Working Interest in that License.

 
(d)  
The Parties agree that amounts, if any, incurred in relation to the drilling,
testing and, if applicable abandonment of the wells drilled pursuant to the
Initial Well Program in excess of AUD $4,500,000 shall be borne 100% by Terra
Nova.

 
(e)  
In the event Terra Nova elects to complete either or both of the first two wells
drilled in connection with the Initial Well Program, Terra Nova shall pay 50% of
the completion cost and Holloman shall pay the other 50% of the completion
costs. In the event Terra Nova elects to complete the third well drilled in
connection with the Initial Well Program, Terra Nova shall pay 50% of the
completion cost and the Current Working Interest Holders shall pay the other 50%
of the completion costs on a pro rata basis in accordance with their Working
Interest at the Effective Date. For clarity, completion costs do not include any
costs to tie the well into a hydrocarbon gathering system.

 
2.6  
With respect to the Option Well Program:

 
(a)  
In order to earn the Option Well Working Interest, Terra Nova shall, on or
before the later of March 1, 2013 or 45 days following completion or abandonment
of the third well in the Initial Well Program, pay AUD $4,500,000 into the trust
account of the Escrow Agent to be used to pay for a three (3) well drill program
on the Licenses, with a minimum of one (1) well to be drilled on each License
(“Option Well Program”).  In the event that Terra Nova does not make this
payment on or before such date, Terra Nova shall have forfeited the right to
complete the Option Well Program and earn an additional Working Interest in the
Licenses.

 
(b)  
Upon the drilling and abandonment or completion of each well drilled pursuant to
the Option Well Program, Terra Nova shall be deemed to have earned a 5.8333%
Working Interest in the Licenses.  Terra Nova shall earn its 5.8333% Working
Interest per well regardless of whether Terra Nova completes all three wells in
the Option Well Program. Upon drilling and abandonment or completion of all
three wells in the Option Well Program, Terra Nova shall be deemed to have
earned the Farm-In Interest in the Licenses in the aggregate so long as it has
completed all phases of the Earning Obligations at that time.

 
 

--------------------------------------------------------------------------------

Oil & Gas Farm-In Agreement with Terra Nova
 
6

--------------------------------------------------------------------------------

 
 
(c)  
The Parties agree that amounts, if any, incurred in relation to the drilling,
testing and, if applicable abandonment of the wells drilled pursuant to the
Option Well Program in excess of AUD $4,500,000 shall be borne by Terra Nova and
the Current Working Interest Holders in accordance with their Working Interest
percentages calculated as though Terra Nova had successfully completed its
Earning Obligations in the Licenses and earned the Farm-In Interest, being Terra
Nova 55% and the Current Working Interest Holders, in the ratio of their Working
Interest held at the Effective Date, 45%.

 
(d)  
In the event that Terra Nova elects to complete a well drilled in connection
with the Option Well Program, Terra Nova shall pay 50% of the completion cost
and the Current Working Interest Holders shall pay the other 50% of the
completion costs on a pro rata basis in accordance with their Working Interest
at the Effective Date.  For clarity, completion costs do not include any costs
to tie the well into a hydrocarbon gathering system.

 
2.7  
During the Earning Period, each of the Parties agree that, notwithstanding
anything in the JOA, Terra Nova, or their assignee, shall act as Operator of the
Licenses and shall have the exclusive right to propose and carry out all
exploration and development work on the Licenses, including without limitation
the seismic work area clearance, the Seismic Earning Obligations, the Initial
Well Program, the Option Well Program and the completion and subsequent
operation of any wells.  In addition, the decision to apply for a petroleum
production licence with respect to any portion of the Licenses shall be made by
Terra Nova at its sole discretion.  Where Holloman has obtained a license to
complete any of the work to be performed by Terra Nova as a part of its Earning
Obligations prior to the Effective Date, Holloman shall remain the Operator but
shall take such steps as are reasonably necessary and requested by Terra Nova to
have Terra Nova perform such work as its contractor such that Terra Nova is not
require to obtain an assignment of such licence or re-apply for such licence.

 
2.8  
In the event that any funds which have been paid to the Escrow Agent to satisfy
a phase of the Earning Obligations remain unspent following the completion of
such phase, the remaining funds shall be applied against the next phase of the
Earning Obligations with such funds being applied to Terra Nova’s share of its
obligations for the next phase of the Earning Obligations. In the event all
Earning Obligations have been completed or Terra Nova has elected not to proceed
to the next phase, Terra Nova may direct that the Escrow Agent release the funds
to Terra Nova.

 
2.9  
The Parties agree that in the event any well drilled in connection with the
Initial Well Program or the Option Well Program is a commercially viable
producer of petroleum substances, and Terra Nova has elected to complete such
well (a “Successful Well”), Terra Nova shall be entitled to a preferential
recovery of an amount equal to one hundred percent of the costs it has paid to
drill and test that Successful Well (a “Successful Well Cost Recovery
Amount”).  Terra Nova shall receive and be entitled to 80% of production from
the Successful Well until either:

 
(a)  
such Successful Well has ceased production and is subsequently abandoned; or

 
(b)  
Terra Nova has received Net Revenue attributable to the Successful Well equal to
the Successful Well Cost Recovery Amount;

 
following which, the Parties shall be entitled to a Working Interest share of
the production equal to their Working Interest at the time the oil and gas is
produced in accordance with the JOA.  For the purposes of calculating the “Net
Revenue” attributable to a Successful Well, Net Revenue shall be the gross
proceeds from Terra Nova’s sale of its 80% of the oil and gas from the
Successful Well, less:
 
(i)  
permit rentals and maintenance cost;

 
(ii)  
royalties payable to the Australian government, Native peoples and Australia
Grazing & Pastoral Co., Pty. Ltd.;

 
 

--------------------------------------------------------------------------------

Oil & Gas Farm-In Agreement with Terra Nova
 
7

--------------------------------------------------------------------------------

 
 
(iii)  
taxes of any kind, including current production or severance taxes and
prospective taxes but excluding any Petroleum Resources Rent Tax and taxes based
on a company’s net income;

 
(iv)  
normal and reasonable operating and transport expenses related to the Successful
Well;

 
(v)  
normal and reasonable marketing and sales costs applicable to the sale of such
oil and gas;

 
(vi)  
environmental remedial and land restoration costs; and

 
(vii)  
all regulatory compliance costs related to the Successful Well.

 
2.10  
Net Revenue shall not, in any event, be calculated upon any oil, gas casing-head
gas or other hydrocarbon substances used for operating, development or
production purposes upon the Licenses permits or unavoidably lost; and no Net
Revenue shall be calculated upon gas used for re-pressuring or recycling
operations or pressure maintenance operations benefiting the Licenses.

 
2.11  
In the event that any of the Current Working Interest Holders do not pay their
share of the costs which they are required to pay under this Agreement or the
JOA, Terra Nova may proceed with the operation associated with such costs as a
Sole Risk Operation, as such term is defined in the JOA and the consequences
specified in the JOA shall be applicable to the non-participating Current
Working Interest Holder. The premium specified in the JOA payable to Terra Nova
shall be applicable to the non-participating Current Working Interest Holder’s
share of the 20% of Net Revenue received pursuant to section 2.9 and after Terra
Nova’s recovery of the Successful Well Cost Recovery Amount, such Party’s
Working Interest share of production.

 
2.12  
In the event that costs are incurred with respect to operations on the Licences
prior to the completion of the Earning Obligations or the termination of this
Agreement which are costs other than those associated with the Earning
Obligations or the Completion of the Wells drilled in order to satisfy the
Earning Obligations, such costs shall be paid in accordance with the Parties’
Working Interests as if Terra Nova had earned the Farm-In Interest.  In the
event that Terra Nova does not subsequently earn the entire Farm-in Interest,
Terra Nova shall be entitled to a credit for the amount of the difference
between what Terra Nova paid and what they would have paid based on the Working
Interest Terra Nova actually earned, such credit to be applied to 50% of future
cash calls to be paid by Terra Nova pursuant to the JOA.

 
2.13  
Terra Nova agrees that HEC may nominate a mutually acceptable candidate for a
seat on the board of directors of Terra Nova which upon qualification by the
current members of the Terra Nova board and approval of the Exchange shall be
appointed to hold office until successors are elected. HEC acknowledges that it
has nominated Mark Stevenson to serve as a member of the board of directors of
Terra Nova.

 
2.14  
Terra Nova covenants that upon completing a phase of the Earning Obligations and
earning a portion Farm-In Interest in either License pursuant to the provisions
of this Agreement, it will become a party to the JOA as to that percentage
Working Interest it has earned and with respect to the relevant License, and
will:

 
(a)  
execute and deliver a Deed in accordance with clause 17.3(b) of the applicable
JOA; and

 
(b)  
to the extent of its Working Interest, observe, perform, discharge, and be bound
by all costs, obligations and liabilities under the applicable JOA which result
from activities carried out on such License,

 
and the Current Working Interest Holders hereby consent to the transfer(s) and
assignment(s) by each of them of their respective Working Interests under the
JOA to Terra Nova upon the completion of such Earning Obligations.
 
 

--------------------------------------------------------------------------------

Oil & Gas Farm-In Agreement with Terra Nova
 
8

--------------------------------------------------------------------------------

 
 
ARTICLE 3
TRANSFER OF FARM-IN INTEREST ON THE LICENSES
 
3.1  
Upon having earned a Working Interest pursuant to Sections 2.4, 2.5 or 2.6,
Terra Nova shall have the right to have that portion of the Farm-In Interest
which it has earned transferred to Terra Nova from the Current Working Interest
Holders in accordance with the agreed Working Interest Contribution
Percentages.  Subject to Section 4.6, upon each instance of Terra Nova having
earned a Working Interest in the Licenses:

 
(a)  
Holloman shall contribute 66.6670% of the Working Interest earned in the
relevant License to Terra Nova;

 
(b)  
ACOR shall contribute an undivided 16.6665% of the Working Interest earned in
the relevant License to Terra Nova; and

 
(c)  
Sakhai shall contribute an undivided 16.6665% of the Working Interest earned in
the relevant License to Terra Nova.

 
For example, following completion of the Seismic Earning Obligations, Terra Nova
shall have earned a 20% Working Interest and pursuant to this clause shall
Holloman shall transfer a 13.3334% Working Interest, ACOR shall transfer a
3.3333% Working Interest and Sakhai shall transfer a 3.3333% Working Interest to
Terra Nova.
 
The foregoing notwithstanding, Holloman agrees to contribute to Terra Nova, in
excess of its Working Interest Contribution Percentage, a portion of the Working
Interest which would otherwise have been contributed by ACOR and Sakhai on the
drilling and abandonment or completion of each of the first two wells drilled
pursuant to the Initial Well Program, with the effect that of the 5.8333%
Working Interest earned by Terra Nova in each such instance, Holloman will
contribute a 4.833% Working Interest, ACOR a 0.5% Working Interest and Sakhai
0.5% Working Interest.
 
3.2  
Each of the Current Working Interest Holders shall ensure all Working Interest
transfers and title registrations pertaining to its Working Interest necessary
to give effect to this Agreement and all required deeds of assignment are
completed. In transferring the Working Interest with respect to each License to
Terra Nova, each of the Current Working Interest Holders shall:

 
(a)  
sign all necessary transfer instruments respecting its Working Interest which
have been prepared and provided by Terra Nova;

 
(b)  
use its best commercial efforts to obtain the ministerial approvals and
transfers required under the under the Petroleum Act and comply with any
conditions attaching to such approvals; and

 
(c)  
carry out such other actions that Terra Nova, acting reasonably, considers
necessary for the registration of the transfer under the Petroleum Act.

 
Terra Nova shall be responsible for all stamp duties, taxes and transfer costs
payable to a government authority which are associated with the transfer of the
Farm-In Interest with respect to each License.
 
3.3  
Pending completion of the transfer and title registration of the Working
Interest earned by Terra Nova hereunder, each of the Current Working Interest
Holders shall hold their Working Interest Contribution Percentage of the Farm-In
Interest that Terra Nova is entitled to under this Agreement in trust for the
sole benefit of Terra Nova and shall indemnify and save harmless Terra Nova from
and against all actions, claims, demands, losses, damages, costs and expenses
(including all legal and other professional charges on a full solicitor/client
indemnity basis) and other liability whatsoever which may be incurred, suffered
or sustained by Terra Nova in connection with any act or omission of such
Current Working Interest Holder.

 
 

--------------------------------------------------------------------------------

Oil & Gas Farm-In Agreement with Terra Nova
 
9

--------------------------------------------------------------------------------

 
 
3.4  
Terra Nova acknowledges the terms of the RTN Agreements and agrees to be bound
by the RTN Agreements in relation to the Farm-In Interest and transactions
contemplated by this Agreement. Terra Nova further agrees to assume all of the
rights and obligations of the “Petroleum Companies” under the RTN Agreements to
the extent of the Farm-In Interest.

 
3.5  
Terra Nova acknowledges the terms of the three (3) Assignment of Overriding
Royalty Interest agreements on the Licenses dated June 8, 2006 among ACOR,
Sakhai and Australia Grazing & Pastoral Co., Pty. Ltd. and agrees to be bound by
the cumulative Overriding Royalty commitment of 5% in respect of its Working
Interest percentage in the relevant License as set forth in those agreements in
relation to the Farm-In Interest and transactions contemplated by this
Agreement.

 
3.6  
The Current Working Interest Holders acknowledge that section 2.4 of the JOA
contemplates that there are seperate joint ventures between the parties in
respect of each Licence.  Upon Terra Nova earning a Working Interest in either
Licence, Terra Nova shall be assigned into the JOA in respect to the joint
venture related to the relevant Licence, be appointed as the Operator under such
JOA and have all the rights of a party under the JOA in respect of such joint
venture.  In the event that Terra Nova does not earn a Working Interest in both
Licences, then the Parties agree to execute a seperate JOA and replace the JOA
applicable to the Licence in which Terra Nova has earned a Working Interest.

 
ARTICLE 4
REPRESENTATIONS, WARRANTIES AND INDEMNIFICATIONS
 
4.1  
Each of the TN Companies hereby represent and warrant as of the Effective Date:

 
(a)  
to each of the Current Working Interest Holders that it has the requisite power
and authority to enter into and perform its obligations under this Agreement and
the transactions contemplated herein; and

 
(b)  
to the Current Working Interest Holders that the Shares, when issued, will be
duly and validly created and authorized and will be issued and delivered as
fully paid and non-assessable.

 
4.2  
Each of the Current Working Interest Holders hereby individually represents and
warrants to the TN Companies as of the Effective Date, during the Earning Period
and as of the later of: (i) the date on which Terra Nova becomes entitled to a
Working Interest; or (ii) the date of the transfer of any Working Interest to
Terra Nova under this Agreement, that:

 
(a)  
it is the registered, legal and beneficial holder of a the Working Interest in
the Licenses described in the definition of “Current Working Interest Holders”,
which Working Interest has been granted free of encumbrances, except for those
encumbrances described in Schedule A hereto and less any portion of the Working
Interest which may have been previously transferred to Terra Nova pursuant to
this Agreement;

 
(b)  
it is entitled to assign its share of the Working Interest to Terra Nova in the
manner contemplated by the Agreement;

 
(c)  
the Licenses are in good standing and in full force and effect, all legal
requirements relating to the Licenses have been duly complied with, and the
Licenses are not subject to current cancellation or forfeiture for any reason;

 
(d)  
except as disclosed in Schedule A, the Licenses are not subject to any
encumbrances, including caveats, mortgages, charges, liens, pledges, bills of
sale, hypothecations or other security interests, adverse equities, royalties,
warrants, claims or interests of any third person registered or existing against
or relating to the Licenses;

 
 

--------------------------------------------------------------------------------

Oil & Gas Farm-In Agreement with Terra Nova
 
10

--------------------------------------------------------------------------------

 
 
(e)  
no notices have been issued in respect of the Licenses which require a Party to
undertake or desist from any action including but not limited to any requirement
pursuant to the Petroleum Act or an Environmental Law;

 
(f)  
there is no litigation, investigation or proceedings of any nature whatsoever
concerning or which may impact the Licenses pending or threatened against it, or
in the case of Holloman against HEC; and

 
(g)  
notwithstanding the merger of PEL 108 and 109 into PEL 444, the overriding
royalty granted under Assignment of Overriding Royalty Interest Agreements on
the Licenses dated June 8, 2006 among ACOR, Sakhai and Australia Grazing &
Pastoral Co Pty Ltd is a 5% royalty and constitutes the only overriding royalty
to which the Licenses are subject with the exception of such amounts payable to
parties other than the Australia Grazing & Pastoral Co Pty Ltd which are
detailed as “Encumbrances” on Schedule A hereto.

 
4.3  
The Parties make the following representations and warranties to each other as
of the Effective Date, during the Earning Period and as of the later of: (i) the
date on which Terra Nova becomes entitled to a Working Interest; or (ii) the
date of the transfer of any Working Interest to Terra Nova under this Agreement,
that:

 
(a)  
each Party which is a corporate entity is duly organized and validly existing
under the laws of the country where it is organized. To the extent required,
each Party will at all material times be qualified to conduct business in each
jurisdiction necessary to perform this Agreement. Each Party has all requisite
power and authority (corporate or otherwise) to enter into this Agreement, to
perform its obligations hereunder and to consummate the transactions
contemplated hereby.  This Agreement has been duly executed and delivered by
each Party and constitutes a legal, valid and binding obligation of each Party,
enforceable against each Party in accordance with its terms, subject to laws
relating to creditors’ rights generally and except as rights to indemnity may be
limited by applicable law;

 
(b)  
the execution, delivery, and performance of this Agreement by each Party, the
consummation of the transactions contemplated hereby, and the compliance with
the provisions hereof will not, to the best of each Party's knowledge and
belief:

 
(i)  
violate any applicable law, regulation, judgment, decree or award or a
governmental authority having jurisdiction;

 
(ii)  
contravene the organization documents of a Party; or

 
(iii)  
result in a violation of a term or provision, or constitute a default or
accelerate the performance of an obligation under any contract or agreement
executed by a Party hereto;

 
(c)  
other than the Post Execution Consents, no authorization, approval or consent of
any shareholder, court or governmental authority or agency (domestic or foreign)
is required to be obtained by a Party in connection with the execution and
delivery of, and the performance of and compliance with the terms of this
Agreement by such Party.

 
4.4  
Each Party (the “Indemnifying Party”) shall indemnify and save each of the other
Parties harmless from and against all actions, claims, demands, losses, damages,
costs and expenses (including all legal and other professional charges on a full
solicitor/client indemnity basis) and other liability whatsoever which may be
incurred, suffered or sustained by such other Parties should any of the
representations or warranties of the Indemnifying Party set forth in this
Article 4 be, or prove to be, incorrect.

 
4.5  
The Current Working Interest Holders shall be liable for and indemnify Terra
Nova for all costs or liabilities arising against Terra Nova and its directors,
officers, employees and agents which may arise as a result of any work,
exploration and other activities on the Licenses undertaken prior to the
Effective Date, including without limitation all costs, expenses or liabilities
for consequential, direct or indirect damages and losses, pollution control and
environmental amelioration or rehabilitation.

 
 

--------------------------------------------------------------------------------

Oil & Gas Farm-In Agreement with Terra Nova
 
11

--------------------------------------------------------------------------------

 
 
4.6  
Each of the Current Working Interest Holders and HEC acknowledge that the
Existing Farmin Agreement is in good standing, without default, has not been
terminated and that once drilling obligations sufficient to satisfy the earning
obligations of Holloman under the Existing Farmin Agreement have been completed,
Holloman will be deemed to have satisfied all of its earning obligations under
the Existing Farmin Agreement such that neither ACOR or Sakhai shall have any
right to require Holloman to transfer back its Working Interest in either
License.  In addition, ACOR and Sakhai agree that if Terra Nova earns a Working
Interest in the Licenses pursuant to this Agreement but Holloman is required,
for whatever reason, to transfer its Working Interest back to ACOR and Sakhai,
then ACOR and Sakhai will, notwithstanding any provision to the contrary
contained in this Agreement, on a pro-rata basis transfer to Terra Nova from
their Working Interest all or a that portion of the Farm-In Interest that Terra
Nova has earned hereunder.

 
ARTICLE 5
COVENANTS
 
5.1  
With respect to its obligations as Operator of the Licenses, Terra Nova hereby
covenants and agrees with the Current Working Interest Holders to:

 
(a)  
do all things reasonably necessary to maintain its interest in such License and
not by any act or omissions, prejudice the good standing of the Licenses,
provided that Terra Nova is not obligated to maintain the License past its
current term;

 
(b)  
immediately notify the Current Working Interest Holders of any claims, actions,
demands or similar acts of a civil, labour or juridical nature, filed against it
respecting the Licenses of which it receives notice or becomes aware;

 
(c)  
upon agreeing to assume such responsibility from Holloman, which assumption
shall occur prior to the commencement of the drilling of a well under this
Agreement, to be responsible for the management of the Licenses, including
complying with all requirements of the Petroleum Act, such management to include
without limitation the filing of all required reports and forms to maintain
tenure to the Licenses in good standing and the payment of fees, rents, rates
and other monies;

 
(d)  
perform its obligations and conduct all operations in a workmanlike and
commercially reasonable manner, in accordance with the provisions of, all
applicable laws and regulations (as amended or replaced from time to time) and
industry best practices;

 
(e)  
upon agreeing to assume such responsibility from Holloman, which assumption
shall occur prior to the commencement of the drilling of a well under this
Agreement, to take out and maintain all insurance required by law for the
operations of the Licenses with respectable and responsible insurers;

 
(f)  
keep the Licenses free and clear from any liens arising from the acts or
omissions of Terra Nova; and

 
(g)  
maintain accounts of its expenditures on the Licenses in accordance with
international accounting standards generally accepted in the oil and gas
industry.

 
5.2  
During the Earning Period and until the Farm-In Interests have been legally
transferred to Terra Nova, Holloman hereby covenants and agrees with Terra Nova
to:

 
(a)  
not do or permit or suffer to be done any act or thing which would or might in
any way adversely affect the rights of Terra Nova hereunder, and, without
limitation, not transfer, convey, assign, mortgage or grant an option in respect
of or grant a right to purchase or in any manner transfer or alienate its
Working Interest Contribution Percentage in either License, except as expressly
provided under this Agreement;

 
 

--------------------------------------------------------------------------------

Oil & Gas Farm-In Agreement with Terra Nova
 
12

--------------------------------------------------------------------------------

 
 
(b)  
promptly provide Terra Nova with any and all notices and correspondence received
by Holloman from government agencies or sent to any government agencies in
respect of the Licenses;

 
(c)  
do all things reasonably necessary to maintain its interest in the Licenses and
not by any act or omissions, prejudice the good standing of the Licenses,
provided that Holloman is not obligated to maintain the License past its current
term;

 
(d)  
immediately notify Terra Nova of any claims, actions, demands or similar acts of
a civil, labour or juridical nature, filed against it respecting the Licenses of
which it receives notice or becomes aware;

 
(e)  
be responsible for the management of the Licenses, including complying with all
requirements of the Petroleum Act, such management to include without limitation
the filing of all required reports and forms to maintain tenure to the Licenses
in good standing and the payment of fees, rents, rates and other monies until
such obligation is assumed by Terra Nova pursuant to Section 5.1;

 
(f)  
perform its obligations and conduct all operations in a workmanlike and
commercially reasonable manner, in accordance with the provisions of, all
applicable laws and regulations (as amended or replaced from time to time) and
industry best practices;

 
(g)  
take out and maintain all insurance required by law for the operations of the
Licenses with respectable and responsible insurers until such obligation is
assumed by Terra Nova pursuant to Section 5.1;

 
(h)  
keep the Licenses free and clear from any liens arising from the acts or
omissions of the HEC;

 
(i)  
maintain accounts of its expenditures on the Licenses in accordance with
international accounting standards generally accepted in the oil and gas
industry; and

 
(j)  
not amend the Existing Farmin Agreement or the JOA, and not terminate the
Existing Farmin Agreement except upon successful completion of the earning
obligations under the Existing Farmin Agreement.

 
5.3  
During the Earning Period and until the Farm-In Interests have been transferred
to Terra Nova, each of ACOR and Sakhai hereby covenants and agrees with Terra
Nova to:

 
(a)  
not do or permit or suffer to be done any act or thing which would or might in
any way adversely affect the rights of Terra Nova hereunder and, without
limitation, not transfer, convey, assign, mortgage or grant an option in respect
of or grant a right to purchase or in any manner transfer or alienate its
Working Interest Contribution Percentage in either License, except as expressly
provided under this Agreement;

 
(b)  
promptly provide Terra Nova with any and all notices and correspondence received
by it from government agencies or sent to any government agencies in respect of
the Licenses;

 
(c)  
do all things reasonably necessary to maintain its interest in the Licenses and
not by any act or omissions, prejudice the good standing of the Licenses;

 
(d)  
immediately notify Terra Nova of any claims, actions, demands or similar acts of
a civil, labour or juridical nature, filed against it respecting the Licenses;

 
 

--------------------------------------------------------------------------------

Oil & Gas Farm-In Agreement with Terra Nova
 
13

--------------------------------------------------------------------------------

 
 
(e)  
keep the Licenses free and clear from any liens arising from the acts or
omissions of the ACOR and Sakhai; and

 
(f)  
not amend the Existing Farmin Agreement or the JOA, and not terminate the
Existing Farmin Agreement except upon successful completion of the earning
obligations under the Existing Farmin Agreement.

 
5.4  
Each of the Parties: (a) acknowledges that the JOA must be revised to, among
other things, reflect the terms and conditions of this Agreement; and (b) will
use their reasonable commercial efforts and good faith to negotiate and execute
the terms of a revised JOA following the Effective Date.  The Parties agree that
where this Agreement conflicts with the JOA this Agreement shall take precedence
and the Current Working Interest Partners shall be liable for and shall
indemnify Terra Nova for any loss or liability which Terra Nova may suffer as a
result of any third party, including Robert Kamon, Jan Soleimani and George
Naim, asserting any right which is contrary to this Agreement or preventing
Terra Nova from asserting a right which is granted under this Agreement.  Unless
and until the JOA is amended to reflect the terms of this Agreement, the Current
Working Interest Partners will vote their Working Interests under the JOA and
take such other steps as are necessary to give effect to this Agreement.

 
ARTICLE 6
TERMINATION
 
6.1  
This Agreement shall terminate in the event that the Effective Date does not
occur before the Outside Date and upon such termination the Parties shall be
released from all obligations hereunder.

 
6.2  
The Parties acknowledge that the transfer of any interest in the Licenses shall
not be effective until the Foreign Investment Review Board of Australia approves
this Agreement.  If this Agreement is not approved by the Foreign Investment
Review Board of Australia within the six month period following the Effective
Date the transfer of an interest in the Licenses contemplated by this Agreement
shall not be effective and thereafter either of Terra Nova or Holloman may
terminate this Agreement.

 
6.3  
Terra Nova may terminate this Agreement any time before it has earned the
Farm-In Interest in a License upon providing written notice of such termination
to each of the Current Working Interest Holders, provided that Terra Nova has
paid the Fee to HEC and has issued the Shares to the Current Working Interest
Holders pursuant to Article 2.1 and Article 2.2 hereof. In the event Terra Nova
terminates the Agreement hereunder, it shall not be entitled to any interest in
either License unless it has satisfied an Earning Obligation in respect of such
License(s) (in which case Terra Nova shall be entitled to the interest it has
earned in the relevant License) and shall not be entitled to any refund or
reimbursement of amounts paid to HEC or Shares issued to the Current Working
Interest Holders under the Agreement.

 
6.4  
Terra Nova may terminate this Agreement if any of the Current Working Interest
Holders is in breach of any of the material terms contained herein, has received
notice of such breach from Terra Nova and has failed to cure such breach within
thirty (30) Business Days of receipt of such notice.

 
6.5  
Any of the Current Working Interest Holders may terminate this Agreement if
Terra Nova is in breach of any of the material terms contained herein, has
received notice of such breach from such Current Working Interest Holder and has
failed to cure such breach within thirty (30) Business Days of receipt of such
notice; provided however that if either of ACOR or Sakhai wishes to terminate
this Agreement in accordance with the foregoing if Terra Nova is in breach of
any of the material terms contained herein, Holloman shall have the option but
not the obligation to substitute itself or a third party to undertake Terra
Nova’s remaining obligations under this Agreement, including without limitation
any uncompleted Earning Obligations and Terra Nova’s other obligations under
Article 2, in exchange for the right to earn an aggregate 55% Working Interest
in each of the Licenses in accordance with the terms and conditions of this
Agreement.

 
 

--------------------------------------------------------------------------------

Oil & Gas Farm-In Agreement with Terra Nova
 
14

--------------------------------------------------------------------------------

 
 
6.6  
The right of any of the Parties to terminate this Agreement for the breach of
any term or condition does not affect the right of that Party to take any other
action in respect of such breach.

 
6.7  
Any termination of this Agreement is without prejudice to any rights,
obligations or liabilities accrued or arising prior to or out of such
termination, provided that following such termination each Party is released
from any further obligations or liabilities under this Agreement (other than
those expressed to survive termination of this Agreement or as set out in
Article 6.8).

 
6.8  
The Parties’ representations and warranties and indemnities provided under
Article 4 and the obligations under Article 7 shall survive termination of this
Agreement.

 
ARTICLE 7
SHARING OF AND CONFIDENTIAL NATURE OF INFORMATION
 
7.1  
Each Party agrees that all Confidential Information obtained hereunder shall be
the exclusive property of the Parties and shall not be publicly disclosed or
used other than for the activities contemplated hereunder, except as required by
law or by the rules and regulations of any regulatory authority or stock
exchange having jurisdiction, or with the written consent of the other Parties,
such consent not to be unreasonably withheld. Where a Party releases
Confidential Information based on a requirement at law or under the rules and
regulations of any regulatory authority or stock exchange having jurisdiction it
will deliver a copy concurrently to the other Parties.

 
7.2  
Consent to disclosure of Confidential Information pursuant to Article 7.1 shall
not be unreasonably withheld where a Party wishes to disclose any such
information to a third party for the purpose of arranging financing for its
contributions hereunder or for the purpose of selling its interest in the
Licenses, provided that such third party gives its undertaking to the Parties
that any such information not theretofore publicly disclosed shall be kept
confidential and not disclosed to others.

 
7.3 
Except as provided for in Article 7.1, a party hereto (the “Issuing Party”) will
not issue any press release concerning the Licenses or this Agreement without
first delivering a copy of the proposed release to each of the other Parties
(each, a “Commenting Party”) for comment, and if such comment is not forthcoming
from each Commenting Party within two Business Days of such delivery, such press
release may be issued without the comment or consent of such Commenting Party,
but the Issuing Party will deliver a copy of the press release to such
Commenting Party concurrently with its release by the Issuing Party. If a
Commenting Party does provide comments on a press release, then the Issuing
Party and such Commenting Party, each acting reasonably, will try to agree on a
mutually acceptable press release within one Business Day. If the Parties are
unable to so agree, then the Issuing Party will be entitled to issue the press
release as it sees fit, but will note in the body of the press release that such
Commenting Party does not endorse or support the contents of the press release.

 
7.4 
No Party shall be liable to any other for the fraudulent or negligent disclosure
of Confidential Information by any of its employees, servants or agents,
provided that such Party has taken reasonable steps to ensure the preservation
of the confidential nature of such Confidential Information.

 
ARTICLE 8
RESTRICTIONS ON TRANSFER
 
8.1  
Subject to Article 8.3 and the limitations set forth in the JOA, any Party may
sell, transfer, assign or otherwise dispose of (“Assign”, or an “Assignment”)
all or any portion of its right, title and interest in and to this Agreement to
a third party (“New Party”) with the consent of the other Parties hereto, which
consent may be unreasonably withheld.

 
8.2  
Notwithstanding the foregoing, any Party may, without the consent of the other
Parties, Assign any or all of its interest or its rights under this Agreement to
an Affiliate, provided that such Affiliate first complies with the provisions of
Article 8.3 and agrees with the other Parties in writing to re-transfer such
interest to the originally assigning Party before ceasing to be an Affiliate of
such Party.

 
 

--------------------------------------------------------------------------------

Oil & Gas Farm-In Agreement with Terra Nova
 
15

--------------------------------------------------------------------------------

 
 
8.3  
Before the completion of any Assignment by a Party of its interest or rights
under this Agreement, to an Affiliate or otherwise, the New Party may, but is
not required, at the election of any Party not selling, to enter into an
agreement with each such Party not selling on the same terms and conditions as
set out in this Agreement.

 
8.4  
Other than as required and allowed elsewhere in this Agreement, a Party shall
not dispose of any of its interest in this Agreement or its Working Interest,
whether by assignment, sale, trade, lease, sublease, farmout or otherwise,
without first complying with the following:

 
(a)  
The party wishing to make the disposition (in this Section 8.4 called the
“disposing party”) shall, by notice, advise each other party (in this Section
8.4 called an “offeree”) of its intention to make the disposition, including in
such notice a description of the interest proposed to be disposed, the identity
of the proposed assignee, the price or other consideration for which the
disposing party is prepared to make such disposition, the proposed effective
date and closing date of the transaction and any other information respecting
the transaction which the disposing party reasonably believes would be material
to the exercise of the offerees’ rights hereunder (such notice in this Section
8.4 called the “disposition notice”);

 
(b)  
In the event the consideration described in the disposition notice cannot be
matched in kind and the disposition notice does not include the disposing
party’s bona fide estimate of the value, in cash, of such consideration, an
offeree may, within seven (7) days of the receipt by the offerees of the
disposition notice, request the disposing party to provide such estimate to the
offerees, whereupon the disposing party shall provide such estimate in a timely
manner and the election period provided herein to the offerees shall be
suspended until such estimate is received by the offerees;

 
(c)  
In the event of a dispute as to the reasonableness of an estimate of the cash
value of the consideration described in the disposition notice or provided
pursuant to Subclause (b). as the case may be, the matter shall be referred to
arbitration, to be decided by a single arbitrator, under the provisions of the
Arbitration Act (Alberta) within seven (7) days of the receipt of such estimate.
The disposing party and the applicable offeree shall thereupon diligently
attempt to complete such arbitration in a timely manner. The equivalent cash
consideration determined in such arbitration shall thereupon be deemed to be the
sale price for the working interest described in the disposition notice;

 
(d)  
Within the later of: i) thirty (30) days from the receipt of the disposition
notice, as modified by any suspension pursuant to Subclause (b); or ii), if
applicable, fifteen (15) days from receipt of notice of the arbitrated value
determined pursuant to the preceding Subclause, an offeree may give notice to
the disposing party that it elects to purchase the working Interest described in
the disposition notice for the applicable price (in this Section 8.4 called a
“notice of acceptance”). A notice of acceptance shall create a binding
contractual obligation upon the disposing pasty to sell, and upon an offeree
giving a notice of acceptance to purchase, for the applicable price, all of the
Working Interest included in such disposition notice on the terms and conditions
set forth in the disposition notice. However, if more than one offeree gives a
notice of acceptance, each such offeree shall purchase the Working Interest to
which such notice of acceptance pertains in the proportion its Working Interest
bears to the total Working Interest of such offerees.  Where Terra Nova issues a
notice of acceptance and for the purpose of determining the Working Interest
that each can acquire from the disposing party, the Parties shall be deemed to
have a Working Interest equal to the Working Interest they would have following
Terra Nova’s earning of the Farm-In Interest.

 
(e)  
In the event that the Working Interest described in the disposition notice is
not disposed of to one or more of the offerees pursuant to the preceding
Subclause, the disposition to the proposed assignee shall be subject to the
consent of the offerees. Such consent shall not be unreasonably withheld, and it
shall be reasonable for an offeree to withhold its consent to the disposition if
it reasonably believes that the disposition would be likely to have a material
adverse effect on it, its Working Interest or operations to be conducted
hereunder, including, without limiting the generality of all or any part of the
foregoing, a reasonable belief that the proposed assignee does not have the
financial capability to meet prospective obligations arising out of this
Agreement or the JOA. However, an offeree shall be deemed to have consented to
the disposition to the proposed assignee, unless, within the time period
prescribed in Subclause (d) the offeree advises the other parties, by notice,
that it is not prepared to consent to such disposition.

 
 

--------------------------------------------------------------------------------

Oil & Gas Farm-In Agreement with Terra Nova
 
16

--------------------------------------------------------------------------------

 
 
(f)  
If the Working Interest described in the disposition notice is not disposed of
to one or more of the offerees pursuant to Subclause (d), the disposing party
may, subject to obtaining the consents prescribed by the preceding Subclause,
dispose of such Working Interest at any time within one hundred and fifty (150)
days from the issuance of such disposition notice, provided that such
disposition is not on terms that are more favourable to such purchaser than
those offered in the disposition notice.

 
(g)  
Following a disposition herein or one hundred and fifty (150) days following the
issuance of a disposition notice from which a disposition did not result, as the
case may be, the provisions of this Section 8.4 shall once again apply to the
Working Interest described in the disposition notice.

 
8.5  
Each Party agrees that its failure to comply with the restrictions set out in
this Article would constitute an injury and damage to the other Parties
impossible to measure monetarily and, in the event of any such failure each of
the other Parties shall, in addition and without prejudice to any other rights
and remedies at law or in equity, be entitled to injunctive relief restraining
or enjoining any sale of any interest or Assignment of any rights under this
Agreement save in accordance with the provisions of this Article, and any Party
intending to make a sale or making a sale contrary to the provisions of this
Article hereby waives any defense it might have in law to such injunctive
relief.

 
ARTICLE 9
AMALGAMATION OR REORGANIZATION
 
9.1  
The provisions of Article 8 shall not prevent a Party from entering into an
amalgamation or corporate reorganization which will have the effect in law of
the amalgamated or surviving company possessing substantially all the interests
of such Party in the Licenses, rights and interests and being subject to all the
debts, liabilities and obligations of each amalgamating or predecessor company.

 
ARTICLE 10
NOTICE
 
10.1  
Any notice, consent, waiver, direction or other communication required or
permitted to be given under this Agreement by any Party hereto will be in
writing and will be delivered to the other Party to which the notice is to be
given at the address set forth above or sent by facsimile to the number set
forth on the signature page hereof or to such other address or facsimile number
as will be specified by a Party by like notice. Any notice, consent, waiver,
direction or other communication aforesaid will, if delivered, be deemed to have
been given and received on the date on which it was delivered to the address
provided herein (if a Business Day or, if not, then the next succeeding Business
Day) and if sent by facsimile be deemed to have been given and received at the
time of receipt (if a Business Day or, if not, then the next succeeding Business
Day) unless actually received after 4:00 p.m. CST at the point of delivery in
which case it will be deemed to have been given and received on the next
Business Day.

 
10.2  
Any Party hereto may at any time and from time to time notify the other Parties
in writing of a change of address and the new address to which notice will be
given to it thereafter until further change.

 
 

--------------------------------------------------------------------------------

Oil & Gas Farm-In Agreement with Terra Nova
 
17

--------------------------------------------------------------------------------

 
 
ARTICLE 11
FURTHER ASSURANCES
 
11.1  
The Parties will execute such further and other documents and do such further
and other things as may be necessary or convenient to carry out and give effect
to the intent of this Agreement, including any such actions as may reasonably be
required to obtain the Post Execution Consents.

 
ARTICLE 12
MANNER OF PAYMENT
 
12.1  
All references to monies hereunder shall be in lawful currency of Australia.
Unless otherwise provided elsewhere in this Agreement, all payments to be made
to any Party hereunder may be made by wire transfer, certified cheque or bank
draft mailed or delivered to such party at its address for notice purposes as
provided herein, or deposited for the account of such Party at such bank or
banks as such Party may designate from time to time by written notice. Said bank
or banks shall be deemed the agent of the designating Party for the purpose of
receiving, collecting and receipting such payment.

 
ARTICLE 13
HEADINGS
 
13.1  
The headings of the Articles of this Agreement are for convenience only and do
not form a part of this Agreement nor are they intended to affect the
construction or meaning of anything herein contained or govern the rights and
liabilities of the parties.

 
ARTICLE 14
ENUREMENT
 
14.1  
This Agreement shall enure to the benefit of and be binding upon the Parties
hereto and their respective successors and permitted assigns.

 
ARTICLE 15
FORCE MAJEURE
 
15.1  
Neither Party will be liable for delays in the performance of any of its
obligations under this Agreement due to a cause beyond its control including,
but not limited to adverse weather conditions, environmental protests or
blockages, acts of God, fire, flood, explosion, strikes, lockouts or other
industrial disturbances, laws, rules and regulations or orders of any duly
constituted governmental authority or non-availability of materials or
transportation (each an “Intervening Event”).

 
15.2  
A Party relying on the provisions of Article 15.1 will promptly give written
notice to the other of the particulars of the Intervening Event and all time
limits imposed by this Agreement will be extended from the date of delivery of
such notice by a period equivalent to the period of delay resulting from an
Intervening Event described in Article 15.1.  If an Intervening Event continues
for a period of more than one year, the Parties hereto will enter into
negotiations to amend or terminate this Agreement, as appropriate.

 
15.3  
During an Intervening Event each of the Parties will use its best commercial
efforts to maintain its interest in the Licenses.

 
ARTICLE 16
DEFAULT
 
16.1  
Notwithstanding anything in this Agreement to the contrary, if any Party (a
“Defaulting Party”) is in default of any requirement herein set forth any Party
affected by such default shall give written notice to the Defaulting Party
specifying the default and the Defaulting Party shall not lose any rights under
this Agreement, unless within thirty (30) Business Days after the giving of
notice of default by the affected Party the Defaulting Party has failed to take
reasonable steps to cure the default by the appropriate performance and if the
Defaulting Party fails within such period to take reasonable steps to cure any
such default, the affected Party shall be entitled to seek any remedy it may
have on account of such default.

 
 

--------------------------------------------------------------------------------

Oil & Gas Farm-In Agreement with Terra Nova
 
18

--------------------------------------------------------------------------------

 
 
ARTICLE 17
ENTIRE AGREEMENT
 
17.1  
This Agreement constitutes the entire agreement between the Parties and, except
as hereafter set out, replaces and supersedes all prior agreements (including,
without limitation, the LOI), memoranda, correspondence, communications,
negotiations and representations, whether oral or written, express or implied,
statutory or otherwise between the Parties with respect to the subject matter
herein.

 
ARTICLE 18
SEVERABILITY
 
18.1  
If any of the provisions of this Agreement are found to be invalid or
unenforceable, the invalidity or unenforceability shall not affect the
operation, construction or interpretation of any other provision of this
Agreement, with the intent that the invalid or unenforceable provisions shall be
treated for all purposes as severed from this Agreement provided that the
substance of this Agreement is not thereby materially affected.

 
ARTICLE 19
GOVERNING LAW AND DISPUTES
 
19.1  
This Agreement shall be governed by and construed according to the laws of the
Province of Alberta and the Parties hereby submit to the non-exclusive
jurisdiction of the courts of the Province of Alberta and all courts competent
to hear appeals therefrom.

 
19.2  
Other than with respect to Article 15, if any dispute, difference or deadlock
arises between the Parties in relation to the interpretation of this Agreement
or the rights of any Party under this Agreement, then upon one Party giving to
the others a written notice of the dispute, the Parties will use all
commercially reasonable endeavours to resolve the dispute. If the
representatives of the Parties are not able to resolve the dispute within ten
(10) Business Days of delivery of notice of such dispute, each Party will
prepare a written statement of its position with respect to the dispute and
deliver to the other Party within a further ten (10) Business Days, and one or
more representatives of each Party will meet within an additional ten (10)
Business Days in an effort to resolve the dispute. In total, the parties have
thirty (30) Business Days from the date of delivery of the notice of dispute to
resolve the dispute.

 
19.3  
A Party may not commence or maintain any action either legal or by arbitration
relating to a dispute until completion of the dispute resolution process under
Article 19.2. If the dispute is not resolved pursuant to the process under
Article 19.2, then any Party may commence proceedings in a court of competent
jurisdiction.

 
ARTICLE 20
GST AND COSTS
 
20.1  
In this clause:

 
(a)  
GST means the same as in the GST Law.

 
(b)  
GST Law means the same as in the A New Tax System (Goods and Services Tax) Act
1999 (Cth).

 
(c)  
Words defined in the GST Law have the same meaning in this clause unless
specifically defined in this clause.

 
 

--------------------------------------------------------------------------------

Oil & Gas Farm-In Agreement with Terra Nova
 
19

--------------------------------------------------------------------------------

 
 
20.2  
All charges and amounts payable by one Party to another under this Agreement are
stated exclusive of GST.

 
20.3  
For each taxable supply under or in connection with this Agreement:

 
(a)  
The supplier will be entitled to charge the recipient for any GST payable by the
supplier in respect of the taxable supply.

 
(b)  
The recipient must pay to the supplier the amount of the GST at the same time as
the relevant charge applicable to the supply becomes payable under this
Agreement.

 
(c)  
The supplier must provide a valid tax invoice (or a valid adjustment note) to
the recipient in respect of the taxable supply, and will include in the tax
invoice (or adjustment note) the particulars required by the GST Law. The
recipient is not obliged to pay the GST unless and until the recipient has
received a tax invoice (or an adjustment note) for that supply.

 
(d)  
If the actual GST liability of the supplier differs from the GST paid by the
recipient, the supplier will promptly create an appropriate valid adjustment
note, and the recipient will pay to the supplier any amount underpaid, and the
supplier will refund to the recipient any amount overpaid.

 
20.4  
Each invoice issued under this Agreement will be in the form of a tax invoice,
and must show the GST payable on supplies covered by that invoice.

 
20.5  
If any Party is entitled to payment of any costs or expenses by way of
reimbursement or indemnity, the payment must exclude any part of that cost or
expense which is attributable to GST for which that Party or the Representative
Member of any GST Group of which that Party is a Member is entitled to an Input
Tax Credit.

 
20.6  
It is agreed that the assignment of the Farmin Interest by the Current Working
Interest Holders to Terra Nova constitutes the supply of a going concern
pursuant to section 38-325 of the A New Tax System ‘Goods and Services Tax) Act
1999 (Cth). If for any reason the supply of the Farm-In Interest is not exempt
from GST then Terra Nova shall pay all GST payable by the Current Working
Interest Holders in respect of that transfer and any other supply under this
Agreement and Terra Nova shall also pay any interest and penalty tax payable by
the Current Working Interest Holders in respect of those matters. Terra Nova
must make these payments within 14 days of the production to it of written
invoices, letters or demands received by either the Current Working Interest
Holders from the Australian Tax Office claiming the penalty tax or interest.

 
20.7  
Each Party shall bear its own costs of and incidental to the preparation,
execution and termination of this Agreement.

 
ARTICLE 21
TIME IS OF THE ESSENCE
 
21.1  
Time shall be of the essence in this Agreement.

 
ARTICLE 22
NATURE OF RELATIONSHIP
 
22.1  
This Agreement may not be construed as constituting an association, corporation
or any kind of partnership or as constituting any Party as the agent of any
other Party.

 

--------------------------------------------------------------------------------

Oil & Gas Farm-In Agreement with Terra Nova
 
20

--------------------------------------------------------------------------------

 
 
ARTICLE 23
GUARANTEES
 
23.1  
In its capacity as controlling shareholder and parent corporation to Holloman,
HEC guarantees the due performance and observance by Holloman of the covenants,
obligations, terms and conditions contained in this Agreement on the part of
Holloman to be performed (collectively, the “Holloman Guaranteed Obligations”).
If Holloman fails to perform or pay when due any Holloman Guaranteed
Obligations, HEC will perform or pay or cause to be performed or paid such
Holloman Guaranteed Obligations promptly upon demand therefor made by any other
Party to this Agreement to HEC.

 
23.2  
In its capacity as the sole shareholder and parent corporation to Terra Nova, TN
Minerals guarantees the due performance and observance by Terra Nova of the
covenants, obligations, terms and conditions contained in this Agreement on the
part of Terra Nova to be performed (collectively, the “Terra Nova Guaranteed
Obligations”). If Terra Nova fails to perform or pay when due any Terra Nova
Guaranteed Obligations, TN Minerals will perform or pay or cause to be performed
or paid such Terra Nova Guaranteed Obligations promptly upon demand therefor
made by any other Party to this Agreement to TN Minerals.

 
ARTICLE 24
EXECUTION
 
24.1  
This Agreement may be executed by each Party in counterparts and by facsimile,
each of which when so executed and delivered shall be an original, but both such
counterparts, whether executed and delivered in the original or by facsimile,
shall together constitute one and the same instrument.

 
 

--------------------------------------------------------------------------------

Oil & Gas Farm-In Agreement with Terra Nova
 
21

--------------------------------------------------------------------------------

 
 
The Parties hereto have executed these presents as of the day and year first
above written.
 

     
 
/s/ Robert Wesolek
_________________________________________________________
 
 
/s/ Robert Wesolek
_________________________________________________________
HOLLOMAN ENERGY CORPORATION
Robert Wesolek
Chief Financial Officer
 
HOLLOMAN PETROLEUM PTY LTD.
Robert Wesolek
Director





CERTIFICATION:


I, Robert Wesolek of _______________________________ in the State of Texas, make
oath and say as follows:


I, Robert Wesolek, declare that I am a Chief Financial Officer of Holloman
Energy Corporation and a Director of Holloman Petroleum Pty Ltd. (collectively,
the “Companies”) and do hereby certify for and on behalf of the Companies, and
not in my personal capacity, that I am a duly appointed director of Holloman
Petroleum Pty Ltd. and an officer of Holloman Energy Corporation and, to the
best of my knowledge, information and belief, based upon such enquiries as I
believe are reasonably necessary in order to make the statements hereinafter
made, that the execution and delivery of this Agreement by the Companies has
been duly authorized and approved by all means necessary.
 

     
SWORN BEFORE ME at the
City of ______________, in the State of
Texas, on _____________, 2012
 
_______________________________________________
   
A Notary Public for the State of Texas
   

 



--------------------------------------------------------------------------------

Oil & Gas Farm-In Agreement with Terra Nova
 
22

--------------------------------------------------------------------------------

 
 

     
 
/s/ Andre Sakahi
______________________________________________________
   
AUSTRALIAN-CANADIAN OIL ROYALTIES LTD.
Name:
Title:
   





CERTIFICATION:


I, _________________ of _______________________________ in the Province/State of
_________, make oath and say as follows:


I, _______________, declare that I am a ______________ of Australian-Canadian
oil Royalties Ltd. (“Company”) and do hereby certify for and on behalf of the
Company, and not in my personal capacity, that I am a duly appointed
_____________ of the Company and, to the best of my knowledge, information and
belief, based upon such enquiries as I believe are reasonably necessary in order
to make the statements hereinafter made, that the execution and delivery of this
Agreement by the Company has been duly authorized and approved.





     
SWORN BEFORE ME at the
City of ______________, in the
Province/State of _________, on
_____________, 2012
 
 
_______________________________________
   
A Notary Public for the State of ___________
   

 
 

--------------------------------------------------------------------------------

Oil & Gas Farm-In Agreement with Terra Nova
 
23

--------------------------------------------------------------------------------

 

 

    /s/ Ely Sakhai     _________________________________________________    
Ely Sakhai
     
 
CERTIFICATION:
 
   
I, _____________________, of the ___________________, in the Province/State of
______________ a make oath and say that I was personally present and did see Eli
Sakhai who, on the basis of government issued identification presented to me, I
believe to be Eli Sakhai of 39 Cuttermill Road, Great Neck, New York, 11021,
duly sign this Agreement on the ____ day of _________, 2012 at the ____________
of __________ in the Province/State of __________.
  __________________________________________________  
A Notary Public for the Province/State of ________
 

 
 

--------------------------------------------------------------------------------

Oil & Gas Farm-In Agreement with Terra Nova
 
24

--------------------------------------------------------------------------------

 
 
 
 
/s/ Norman Mackenzie
_________________________________________________
 
 
 
/s/ Norman Mackenzie
________________________________________________
TERRA NOVA MINERALS INC.
Norman Mackenzie
Chief Executive Officer
 
TERRA NOVA RESOURCES INC.
Norman Mackenzie
Chief Executive Officer





CERTIFICATION:


I, Norman Mackenzie of the city of Calgary in the Province of Alberta make oath
and say as follows:


I, Norman Mackenzie, declare that I am a Chief Executive Officer of Terra Nova
Minerals Inc. and Terra Nova Resources Inc. (collectively, the “Companies”) and
do hereby certify for and on behalf of the Companies, and not in my personal
capacity, that I am a duly appointed Chief Executive Officer of the Companies
and, to the best of my knowledge, information and belief, based upon such
enquiries as I believe are reasonably necessary in order to make the statements
hereinafter made, that the execution and delivery of this Agreement by the
Companies has been duly authorized and approved.





     
SWORN BEFORE ME at the
City of Calgary, in the Province of Alberta, on
_____________, 2012
 
_________________________________________________
   
A Notary Public for the Province of Alberta
   






--------------------------------------------------------------------------------

Oil & Gas Farm-In Agreement with Terra Nova

25
 